UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 8, 2007 ENGLOBAL CORPORATION (Exact name of registrant as specified in its charter) Nevada 001-14217 88-0322261 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 654 N. Sam Houston Parkway E., Suite 400, Houston, Texas 77060-5914 (Address of principal executive offices) (Zip Code) Registrant's telephone number,including area code:281-878-1000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events Attached to this report is ENGlobal Corporation's Intelligent Financial Statement™ (IFS) which is a supplemental PDF that contains information provided in the press release on Form 8-K, Item 2.02 announcing financial results for the quarter ended March 31, 2006, furnished to the SEC on May 9, 2007 (the "Release") and embeds XBRL financial data in a viewable and printable document. By moving your mouse over the displayed data, pop-up CoreFiling TagTips™ will show you how the data is internally expressed as XBRL. Attached as Exhibit 100 to this report are the following materials from ENGlobal Corporation's Release, formatted in XBRL (eXtensible Business Reporting Language). Users of this data are advised pursuant to Rule 401 of Regulation S-T that the information contained in the XBRL documents is unaudited and these are not the official publicly filed financial statements of ENGlobal Corporation. The purpose of submitting these XBRL formatted documents is to test the related format and technology and, as a result, investors should continue to rely on the official version of the furnished documents and not rely on this information in making investment decisions. In accordance with Rules 104 and402 of Regulation S-T, the information in this Current Report on Form 8-K, including the supplemental PDF and Exhibit 100, shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, and shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing or document. Item 9.01. Financial Statements and Exhibits. (d) Exhibits The following exhibits are furnished herewith: The following materials from ENGlobal Corporation's Release, formatted in XBRL (eXtensible Business Reporting Language). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENGlobal Corporation By: /s/ Natalie S. Hairston Natalie S. Hairston, Investor Relations Officer, Chief Governance Officer and Corporate Secretary DATE: June 11, 2007 EXHIBIT INDEX 100 The following materials from ENGlobal Corporation's Release, formatted in XBRL (eXtensible Business Reporting Language). Exhibit No. Description EX-100.INS XBRL Report Instance Document EX-100.SCH XBRL Taxonomy Extension Schema Document EX-100.PRE XBRL Taxonomy Presentation Linkbase Document EX-100.CAL XBRL Taxonomy Calculation Linkbase Document EX-100.LAB XBRL Taxonomy Label Linkbase Document
